The defendants, Marshal Brown and Sam Morris, were jointly charged by information on December 13, 1939, in the county court of Carter county with unlawful possession of intoxicating liquor, tried, convicted and sentenced to serve terms of 30 days, each, in the county jail and to pay a fine of $100 each, and have appealed to this court.
Counsel for defendant contend that the evidence was illegally secured.
Cliff Goldsmith and Roy Nicholson, investigators for the Department of Public Safety, on December 10, 1939, drove north from Ardmore, Okla. to a tavern named the Log Cabin. The front door was closed; but a small light was burning inside, at the back of the bar. There was a circular driveway around the tavern. They stopped their car near the back of the place, which was brightly lighted. The rear door was open. Goldsmith got out of his car and went up to the open door. On the floor he saw a large quantity of whisky. Defendants asked him what he wanted, and he stated, "A pint of whisky." He then called Nicholson. They arrested the defendants without a warrant, and searched the premises. They found whisky, bar equipment, and mixer.
Defendants offered no testimony.
This tavern was a place of business, open to the *Page 201 
public. Officers were not trespassers in driving up to the door. The whisky was in plain view.
This court held in Franklin v. State, 71 Okla. Cr. 115,109 P.2d 239:
"The constitutional provision against unreasonable searches and seizures does not preclude the making of a seizure, without a warrant previously procured, of intoxicating liquor, where there is no need of a search for the liquor because the liquor is fully disclosed to the eye."
See, also, Tripp v. State, 73 Okla. Cr. 69, 118 P.2d 273.
This case is accordingly affirmed.
BAREFOOT, P. J., concurs. DOYLE, J., dissents.